Dillon, Ch. J.
Insurance on Uve stock. This is an action on an ordinary fire policy. It is, of course, to have a reasonable construction. The policy and application are in the usual fOTm. It is evident from reading the policy and the numerous conditions it contains, that it is specially designed and adapted for buildings and the contents of buildings, and not for live stock. It is plain, that there is, as charged by the court, “no express provision in the policy limiting the plaintiff’s use of the property to section 22.”
The only claim on the part of the company, that there is such a limitation, is based wholly upon the description of the property insured, as contained in the policy and the application. The description will be found in the statement. In our judgment the language there used is intended to describe the situation — the location — of the property, and not to limit the use of the horses to the section of land therein mentioned.
Is there an implied restriction, in the policy, of the use of the horses, to the section named? We think not, because such a limitation would be unreasonable.
In effecting this insurance, and paying the company for the risk it assumed, it cannot be supposed that the plaintiff was to be deprived, upon the peril of forfeiture of his policy, of the ordinary and beneficial use of the property insured. The insurance extended through five years. Is it to be supposed, that every time the plaintiff had occasion to go off of section 22 to church, to mill, to market or for fuel, he should go to the city of Decorah and get “the assent of the secretary of the company indorsed thereon”? It may be said, that the plaintiff could procure a general assent from the company. But how can it be known, that the company would give it ? If the company had told the plaintiff at the time of taking the risk, as they now assert is the case, that every *498time your team passes the boundary of section 22, it passes out of the protection of the policy and renders it void, he would hardly have agreed to pay his money for such an insurance so precarious. If defendant’s view be correct, the plaintiff could not have recovered if his horse had been killed by lightning while he was on his way to obtain the company’s consent, provided he did not happen to be upon section 22 at the time.
Confining the opinion expressed to the precise case before us, and to the precise character of the property for the loss of which the action is brought, there being in the policy no provisions other than thpse before referred to applicable to the question of defendants’ liability, we concur in holding, that the risk assumed by the company was not necessarily limited to the use of the plaintiff’s team on section 22, but extended to the usual and ordinary use of the team, whether on the farm or temporarily away from it. To hold otherwise would be scarcely less unjust to the plaintiff than disastrous in its tendency to insurance companies. If they could escape liability on such defenses, the business of insurance would soon fall into popular disfavor and merited odium. In holding insurance companies liable in cases like the present, we are, whether they will believe it or not, promoting their best interests, as well as guarding those of the public upon whose patronage they are entirely dependent.
Confidence in the companies, without which they cannot live, will indeed be a plant of slow growth in the public mind, unless that confidence is deserved.
The learned judge did not err in the directions given to the jury, and the judgment is
Affirmed.